PER CURIAM:
Defendant, charged with bootlegging as defined in section 123.59, the Code, pleaded not guilty, was tried, convicted and sentenced, and now appeals. We affirm.
Defendant was the operator of a mercantile establishment in Marshalltown, and was not the holder of a liquor license or permit for the sale or dispensing of alcoholic liquors or beverages. The State offered evidence to establish defendant sold liquor to an agent of the Iowa Liquor Control Commission. The record evidence clearly justified the jury’s finding of defendant’s guilt.
At an initial stage of the proceedings defendant demurred generally to the information without stating grounds. The demurrer was overruled. On trial, at close of State’s case and again after both parties had rested, defendant moved for a directed verdict, the motions being overruled. It is from such rulings this appeal is taken.
Defendant concedes the appeal is in effect a request that the court reconsider its position taken in State v. Brustkern (Iowa 1969), 170 N.W.2d 389, overrule the same, and reestablish the interpretation of section 123.59, the Code, as it was applied in State v. Speedling, 199 Iowa 1218, 201 N.W. 561. This we are not disposed to do. See State v. Knox (Iowa), 186 N.W.2d 641.
The factual situation in the matter before us is virtually indistinguishable from that in Brustkern.
We find no reversible error, and affirm.
Affirmed.